By opinion dated October 10, 2011, this Court disbarred petitioner from the practice of law, retroactive to the date of his interim suspension.1 In re Harte , 395 S.C. 144, 716 S.E.2d 918 (2011). Petitioner filed a petition for reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413 of the South Carolina Appellate Court Rules. After referral to the Committee on Character and Fitness (the Committee), the Committee has filed a report and recommendation recommending the Court reinstate petitioner to the practice of law.
We grant the petition for reinstatement upon the conditions that petitioner (1) continue making restitution payments; and (2) report quarterly his compliance with his restitution obligation to the Commission on Lawyer Conduct.
/s/ Donald W. Beatty, C.J.
/s/ John W. Kittredge, J.
**568/s/ Kaye G. Hearn, J.
*475/s/ John Cannon Few, J.
/s/ George C. James, Jr., J.

Petitioner was placed on interim suspension on September 22, 2009. In re Harte , 385 S.C. 229, 683 S.E.2d 799 (2009).